         Case 1:17-cv-05550-PAE Document 100 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


HERMELINDO ESCOBAR MONTIEL, et al.,

                                       Plaintiffs,                     17 Civ. 5550 (PAE)
                       -v-
                                                                             ORDER
 SHAMROCK SALOON II LLC, et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       Plaintiffs have filed a third motion to strike defendants’ answer and to enter default

judgment against defendants. Dkt. 99. As the time to complete the depositions of the corporate

defendants has now passed, the Court sets the following schedule for the motion to strike:

           •   Defendants’ opposition is due October 28, 2020;

           •   Plaintiffs’ reply is due November 4, 2020.



       SO ORDERED.

                                                             PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: October 14, 2020
       New York, New York
